﻿In electing you, Sir, President of the thirty-ninth session of the General Assembly the international community has honoured a man of remarkable talent and experience, your contribution in the United Nations has been outstanding and you have served Zambia and Africa with distinction. For us from Guyana there is special pleasure in seeing you guide our deliberations for there are long-standing and unshakeable bonds which unite your country, Zambia, and mine. On a more personal note, we greatly appreciate the role you played in cementing those bonds during the period you served as your country's first accredited representative to Guyana.
91.	It gives me no less pleasure to pay a tribute to your predecessor, Mr. Jorge Illueca, of Panama, for the efficiency and dignity with which he discharged his duties as President of the Assembly's thirty-eighth session.
92.	With the admission of Brunei Darussalam as its 159th Member, the United Nations has moved another step closer to the goal of universality. In welcoming this new State, Guyana extends the hand of friendship and co-operation.
93.	Each year the Assembly's general debate provides an opportunity for a review of the state of international relations. For the past few years, this review has indicated persistent negative trends and tendencies. This year the situation offers little reason for optimism.
94.	The scourge of war, from which there is a pledge in the Charter of the United Nations to "save succeeding generations", is a danger now more pressing than it ever was. It is a prospect made grim not only by the gruesome rumination over the use of nuclear power on a limited basis, but also, even more chilling, by the awesome capacity possessed by some States to annihilate us all.
95.	The Charter also expresses a resolve "to employ international machinery for the promotion of the economic and social advancement of all peoples". This is being seriously undermined, for there is a single-minded determination to demand that all of us pursue the same model of development.
96.	The militant resurgence of the power politics of yester-year has done violence to another Charter principle, that of the "equal rights ... of nations large and small", and relegated that principle almost to the realm of mythological musings; and the naked use of power is invoked in circumventing "the obligations arising from treaties and other sources of International law" sometimes even with the aim of tendering such law effete.
97.	A state of generalized crisis permeates international relations. The use and the threat of the use of force in conflict resolution are on the increase. There is today aggravated resort to the military as a means of achieving nationally determined political objectives. Indeed, some Member States may already have reached the stage where, especially in relation to small States, diplomacy and negotiations have been made subservient to the exercise of military might. What we are witnessing is a re-emergence of the militarization of foreign policy and the use of organized violence as an instrument of State policy.
98.	Deep-seated economic problems aggravate and are aggravated by political tensions. Freely embraced international co-operation is under serious threat. The evolution of a sense of global community seems to have come to a halt; and there is a frightening tendency to seek recourse almost exclusively to activities within the competence of the individual nation State and a selective bilateralism for development and security.
99.	Development is today in many places deferred, and some Governments are faced with the prospect of, or are confronted by, social upheavals and the concomitant political unrest produced by the current environment. Despite the clear need for collective action, there is a resistance to global solutions, a resistance that is manifested in numerous ways. The North-South dialogue, for example, remains stymied by opaqueness and obscurantism.
100.	Similarly, in their negotiations with the IMF, developing countries are confronted with inductile prescriptions for economic recovery. General concern over the inflexibility and appropriateness of these measures was highlighted at the Latin American Economic Conference, held at Quito on 12 and 13 January 1984, when leaders of Latin American and Caribbean countries, in the Quito Declaration and Plan of Action, urged the necessity for a revision of IMF conditionality criteria which, in their present form, can endanger stability and development. The leaders called for greater importance to be attached to "the countries' development priorities and their political and social limitations so that they may realistically cope with the internal adjustment need imposed by the present world-wide economic recession"
101.	Recently, the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August, failed to yield any results beyond general commitments to greater co-operation and adherence to agreed principles. In effect, what has happened over the past few years is the continued postponement of the democratization of international relations, including reform of relevant institutions and modification of their operations.
102.	In the area of international economic relations, many are the interpretations of recent developments, the analyses of the performance of the global economy and the prognoses for its future direction. Signs of recovery are visible in developed market economies, but its durability is uncertain. Furthermore, the impact of incipient recovery remains a matter of some conjecture, tad its benefits have not had a positive effect on die developing countries as a whole.
103.	What is undeniable, too, is that the international community continues to face an accumulation of severe economic problems. Indeed, some of these problems have worsened precisely as a consequence of policies pursued in the name of national recovery. I will, however, refer to only a few of those problems: debt, trade issues and interest rates.
104.	The international community is divided on how the debt problem should be properly approached. At the heart of this difficulty is the unwillingness of some States to recognize and appreciate that the debt problem is a global one which requires joint action. It is no longer sufficient for individual debtor and creditor countries to meet and agree on general policy guidelines for resolving the debt problem. Rather, a consensus should be found within the framework of a multilateral political dialogue which includes the participation of concerned international banks and multilateral financial institutions.
105.	The countries of the Caribbean Community, which met at Nassau. Bahamas, from 4 to 7 July this year, acknowledged this imperative when they agreed that "the debt problem must be treated internationally, as a matter of urgency, if the developing countries are to play their part in the global economy".
106.	On trade issues, protectionism commands attention. Curiously enough, protectionism is everywhere criticized. When some representatives of the developed countries met in London last June at their annual Economic Summit, they enjoined all States, industrialized and developing alike, to resist continuing protectionist measures, to reduce barriers to trade and to make renewed efforts to liberalize and expand international trade in manufactures, commodities and services. Yet protectionism is being increasingly resorted to, sometimes in quite innovative forms, with the principal effect of denying exports from the developing world access to the markets of the developed countries.
107.	Those among us who profess the inherent values of free trade have a special responsibility to promote and effect the dismantling of obstructions to it.
108.	The trade problem is, however, wider than that of market access. It encompasses the demand for primary commodities and commodity prices which are today weak and unstable. In our efforts to deal with this question, it is necessary to ensure arrangements which afford developing countries just and remunerative price".
109.	The factor which straddles these issues is that of interest rates, whose high level aggravates indebtedness and inhibits our capacities to discharge our debt obligations. A rise in those rates represents the transfer of resources from developing to developed countries. Such a rise also reduces the resources available to developing countries to be applied to productive activities so that such countries might be better enabled to discharge their debt obligations. Additionally, increased returns from exports can, when applied in some cases to debt servicing, produce the classic treadmill situation, that is, moving faster to avoid falling backwards, and in effect standing still.
110.	So dramatic are the consequences of high interest rates that the President of the World Bank noted that the punishing effect of today's high interest rates on developing countries stood out in stark relief, and he called upon developed countries to make their reduction a priority policy matter.
111.	One unchallenged growth point of international economic relations, however, has been the progressive development of economic and other forms of cooperation among developing countries. South-South co-operation has been pursued in an effort to reap the value of enhanced self-reliance, both individual and collective. Organs of the United Nations system have rendered valuable assistance in this regard. It is a matter of regret that the postures of some developed countries have been at best ambivalent or at worst downright hostile to the involvement of the United Nations system in schemes and programmes encouraging South-South co-operation. It seems inconsistent to contend that developing countries should do more to help themselves and, at the same time, withhold support from, or deliberately obstruct, efforts at assisting the self-reliance of developing countries through the activities of international organizations.
112.	Turning to the course of international political relations over the last year, we note that tension has escalated to new and more dangerous levels, feelings of insecurity have intensified, and an increasingly pervasive fear of the present, and for the future, stalks many a land and grips many a people.
113.	The single most disturbing factor has been the sharp deterioration in the relations between the super-Powers. The rhetoric has been shrill and bristling with hostility. A toning down of that rhetoric in favour of constructive dialogue has long been urged by many of us in the international community. It is good to note that quite recently there has been some indication of the possibility of movement in that direction. Guyana's hope is that this is no mere tactic of the moment.
114.	The armaments culture, especially in the nuclear field, has developed almost with a logic of its own. It is time for the benevolent intervention of human reason for the sake of human survival.
115.	Let us all at this session of the General Assembly issue a stirring call for the embrace of serious dialogue to bring an end to the maddening spiral. I believe that it would be of advantage for the Secretary-General to be given an enhanced role in that dialogue. All humankind has a stake in the successful outcome of such dialogue.
116.	Pursuit of dialogue would acknowledge a concern voiced not only in the corridors of international politics, for in offices, fields and factories, in every aspect of human endeavour, the common people are expressing their deep concern about the threat to human survival. They seek to build restraints on policies which can only lead inexorably to a holocaust. The young people who in 1985 will celebrate International Youth Year stand as a potent challenge to policies which promise them little hope and security and which are not based on an ethic of survival. People all over, including the youth, demand a world which is safe, one which offers more hope for the future. Guyana is on their side.
117.	In the general field of disarmament, there is a curious situation. No Member of the United Nations speaks against disarmament. Yet in the professed cause of security, armaments become more sophisticated and more numerous. At such levels of refinement, the room for error and recall become* considerably reduced. There is, as a result, a corresponding increase of the likelihood that, by some fickle and faltering twist of fortune, war may become the inevitable consequence of miscalculation. In the absence of agreed restraint, such armaments are themselves purveyors of insecurity and vectors of fear.
118.	A prime task is, therefore, to decelerate the feverish preparations for war. International efforts must be urgently intensified to put a stop to the arms race and to accelerate the process towards genuine disarmament.
119.	It is perhaps in the Middle East, a continuing hotbed of tension and instability, that we see demonstrated most vividly the futility of policies which seek security based on force of arms. Durable peace in that region will remain an elusive goal so long as Israel pursues, and is encouraged so to do, policies of occupation and annexation and continues to stifle the genuine political aspirations of the Palestinian people, including their right to a homeland.
120.	I reiterate here Guyana's support for the holding of an international peace conference on the Middle Hast with the participation of all interested parties, including, naturally, the PLO.
121.	The tragic war between Iraq and Iran continues to be a matter of deep concern. Immense losses have been inflicted, and many of us have felt anguish and pain. Its prolongation heightens the level of tension in the region, with consequences already extending well beyond it.
122.	Significant changes have taken place in the economic and political configuration of southern Africa. Certain conjunctural factors have shaped and influenced those developments, but the basic generic problems of colonialism and apartheid persist and fester.
123.	The recent convulsions within the South African society, engendered through protest by the oppressed, stand as incontrovertible evidence of the disposition of the majority of the people of that country. The lukewarm reaction of the so-called Coloureds and the Indians to the vaunted constitutional changes also point unmistakably to the deep malaise that afflicts that society. The vast army of the disenfranchised and despised in South Africa is entitled to ask whether the international community cannot do more to support their own efforts and so hasten the demise of the abominable apartheid system. Condemnation of apartheid is not enough, what is required is practical action to abolish it.
124.	There can be no more temporizing in relation to Namibia. The independence of that country cannot be linked to any extraneous issue. Security Council resolution 43S (1978) must be implemented in its entirety. The people of Namibia, led by SWAPO, must no longer be frustrated in their march to freedom and independence. This vestige of colonialism must be extirpated once and for all.
125.	How much longer must the people of Korea suffer the division of their country? The situation in the peninsula remains tense. It can, however, be improved if sincere efforts are exerted for the peaceful and independent reunification of Korea without outside interference. The proposals made earlier this year by the Democratic People's Republic of Korea for tripartite talks are constructive and warrant our support
126.	General Assembly resolution 3212 (XXIX) continues to be the corner-stone for a solution to the Cyprus problem.  Efforts at the implementation of this and other pertinent resolutions have, unfortunately, not yet produced the desired results. Within the past year, the situation has been compounded by unilateral actions by the Turkish Cypriot community, actions which have no legal validity. The Secretary-General has sustained an intimate involvement in the search for a solution, the vicissitudes notwithstanding. We stand firmly behind him in his current initiatives.
127.	My own region, Latin America and the Caribbean, is not immunized from tension and threats to peace and security.
128.	In Central America, radical forces are counter- posed in a deepening crisis. Addressing themselves to this issue, the heads of Government of the Caribbean Community when they met at Nassau in July of this year declared: "Notwithstanding ideological factors, the fundamental crisis faced by the people of that region was rooted in deep-seated social and economic ills." What is of the utmost importance is the avoidance of external military intervention in seeking a solution to that crisis. I wish to reiterate Guyana's support for the efforts of the Contadora Group in its patient search to find peaceful political solutions to the problems of the sub region. All States should respect and fully support those efforts. Indeed, intervention as a policy mechanism must be abandoned in the region as a whole.
129.	The independence and territorial integrity of Belize continue to be under threat from neighbouring Guatemala. Guyana once again affirms its irrevocable support for the desire of the Government and people of Belize to consolidate their independence and to guarantee their territorial integrity.
130.	The explosive events in Grenada nearly a year ago caused deep trauma. The General Assembly gave its own determination on those events. Its records, which include a statement of the position of Guyana, speak for themselves. The Commonwealth heads of Government, when they met at New Delhi in November 1983, agreed, in their Final Communique, that "the emphasis should now be on reconstruction, not recrimination". Guyana has acted within this framework.
131.	The passage of time, in relation to Grenada, can dull the memory and heal wounds, but it should not anaesthetize us to the extent that we either forget lessons or abandon principles. We must take cognizance of the fact that the resolution adopted by the General Assembly is still unfulfilled in all its parts. We must also, in the wake of that circumstance, strengthen the capacity of the United Nations for increasing the security of small States.
132.	For the entire period of Guyana's existence as an independent country, relations with our neighbour, Venezuela, have been dominated by the controversy that has resulted from the Venezuelan contention that the Arbitral Award of 1899 which settled the boundary between our two countries, is null and void. Both the facts of the case and their impact on our relations with Venezuela have been presented by us to the General Assembly for the out three years. We are still some considerable way from reaching an agreement on the basis of which we can lay to rest once and for all this ghost of the past.
133.	Under the terms of the Geneva Agreement of 1966, the Secretary-General has been entrusted with the task of selecting a suitable means of settlement. If the search for a peaceful solution is to be undertaken in earnest, a climate conducive to success is a prerequisite. Suspicion and distrust, which have too often infected past relations, must give way to understanding. Confidence flows from respect.
134.	The Secretary-General was prescient when he asked for and obtained from both countries assurances that we would do everything necessary "in order to foster and maintain the most favourable climate for the effective application of the Geneva Agreement". Guyana gave that assurance readily since it has always been our wish to develop friendly relations with Venezuela. Since early this year, we have noted signs from Caracas of a desire to reciprocate and extend the hand of friendship. As it has consistently in the past, Guyana pledges that it will co-operate fully towards the attainment of a peaceful settlement in an atmosphere of friendship.
135.	The future of international organizations is at this time a matter of major concern, for notions are abroad that these organizations should subscribe to a single ethos and that national priorities must be imposed upon mutual co-operation in the wider context of international peace, security and development. The practice is also recurring among the powerful of bypassing international organizations, such as the United Nations, in settling issues properly the concern of those organizations.
136.	Let us recall that the Charter of the United Nations advocates universality and therefore presupposes pluralism. Diversity of perception, of position and even of posture must therefore logically follow. Thus, if international organizations are to function properly, they must reflect, in debate no less than in decision, the variety of values held by the membership. Therefore to attempt to impose a uniform value system on this or any other international organization is to endeavour to make that organization a clone of that system. Such a development would be contradictory to the purpose of international organizations and therefore self-defeating.
137.	No Member of the Organization can assert with conviction that the United Nations system is sufficient to ensure its security and to protect fully all its interests. But it does provide us all with a forum in which the reconciliation of divergent and sometimes conflicting interests can be engineered. For small States like Guyana, the United Nations is also an important part of our security shield.
138.	International relations are changing and complex. Our ability to cope with such a dynamic situation will be dependent on the capacity and ingenuity applied to adapting institutions to make them more adequately responsive to current needs. To desire that institutions function as if the objective conditions in which they operate are the same today as in times past is to retreat from reality, to indulge in fantasies and to pursue a chimera. But, in seeking to correct deficiencies and make organizations more effective, we must be careful lest in the fervour of our efforts some of us in effect swim against the tide of human development and perhaps inadvertently bring about a roll-back of democracy.
139.	The phenomenon we are dealing with is an assault upon institutions and principles which constitute the very basis of international co-operation. 146. We are also faced with a paradox. The institutions under attack are universalist in nature and generally make extensive use of the majority principle-in decision-making. On the other hand, those institutions based on a different model and dominated by the wielders of economic power are extolled as exemplary.
141.	The paradox of the threat to international co-operation deepens when we consider that there is an acknowledged movement towards greater regional and sub-regional co-operation, especially in the economic and other functional fields. Yet it is precisely at this time of enhanced endeavours at regional cooperation that a retreat from multilateral activities that at once transcend and encompass regional cooperation is being vigorously advocated and pursued.
142.	In promoting effective democratic international organizations, no one calls for the abandonment of the pursuit of national interests. On the other hand, it must surely be possible through commitment and common purpose to utilize international organizations in a way that can smooth the contours of conflict and confrontation and advance the prospects for co-operation.
143.	I suggest that what is required is the elevation to a Universalist plane of the reconciliation of our separate interests and agreement upon appropriate restraints on the application of power in its various forms and manifestations, all in the interest of the common good of mankind.
144.	Next year, the fortieth anniversary of the signing of the Charter of the United Nations will be marked. Preparations for that anniversary have already begun. Those celebrations should not be merely ritualistic. They must be invested with meaning and with purpose.
145.	Guyana believes that out of our deliberations this year should come agreement on action for strengthening the United Nations and better realizing the purposes and principles of its Charter. In this context, we should also consider measures which will have as their objective the strengthening of regional and sub-regional organizations and which will assign an enhanced role to the United Nations system.
146.	Since assuming office, the Secretary-General has expressed profound concern for the vitality and effectiveness of the United Nations and has advanced a number of valuable ideas for action by Member States to achieve this end. Once again, in his report on the work of the Organization, he has provided us with a frank and clear analysis of current deficiencies of the United Nations and ourselves and a framework for activities in the future which shows great insight. As he said,
"Let us look back at the road we have travelled, distil the experience and set out again refreshed and with a new determination. The purposes for which the United Nations was set up are essential for the future of our planet. The vision expressed in the Charter remains, and we should rally to it."
147.	There is a serious challenge before us. The imperative is a political no less than a moral one. It is to mobilize the world's people in support of the cause of the United Nations—that of survival, of development and of peace.
148.	The real alternatives are between the maintenance or the quest for supremacy and the building of a co-operative global partnership. I believe that agreed arrangements are possible through the resolute pursuit by all of us of a policy of active and peaceful coexistence. It is, I venture to suggest, a necessary condition of peace and stability and of the real security of all States. But that condition is not sufficient. Such a policy must be buttressed by complementary ones which do not frustrate actual and nascent processes for securing peace.
149.	The Movement of Non-Aligned Countries has been in the vanguard of the forces working for a harmonious global environment. That Movement, to which Guyana is proud to belong, brings together the collective experience and yearnings of the peoples of more than 100 countries and movements, we are of different ideological backgrounds, but we share a common platform for peace and common aspirations to development.
150.	Our Movement, which provides a viable alter-native to bloc politics, has, the odds notwithstanding, indefatigably alerted the international community to the prospects of nuclear disaster and fought strenuously for the adoption of genuine and complete disarmament, a task now made most urgent, Despite external and internal difficulties, we as a collectivity have consistently advocated respect for the fundamental principles of independence, sovereignty and territorial integrity, non-intervention and the non- use of force.
151.	Non-alignment has never wavered in its support for the strengthening of the United Nations In the attainment of those objectives. Multilateralism and internationalism beckon us forward.
